Title: From Thomas Jefferson to William Branch Giles, [6 April 1802]
From: Jefferson, Thomas
To: Giles, William Branch


            
              Th:J.to mr Giles
              [6 Apr. 1802]
            I inclose you an extract of a letter from mr Brown to mr Lincoln under whom, acting as Secretary of state, and Genl. Smith acting voluntarily for the department of Secretary of the Navy, but without appointment or reward, the latter part of what respected the Berceau was conducted. the other letter of Brown’s which I mentioned relates merely to the details of the repairs.
            The question whether the Berceau was to be delivered up under the treaty was of Executive cognisance entirely & without appeal. so was the question as to the condition in which she should be delivered: and it is as much an invasion of it’s independance for a co-ordinate branch to call for the reasons of the decision, as it would be to call on the Supreme court for it’s reasons on any judiciary decision. if an appropriation were asked, the legislature would have a right to ask reasons. but in this case they had confided an appropriation (for Naval contingencies) to the discretion of the Executive. under this appropriation our predecessors bought the vessel (for there was no order of Congress authorizing them to buy) and began her repairs; we compleated them. I will not say that a very gross abuse of discretion in a past appropriation would not furnish ground to the legislature to take notice of it. in what form is not now necessary to decide. but so far from a gross abuse, the decision in this case was correct, honorable, and advantageous to the nation.  I cannot see to what legitimate object any resolution of the house on the subject can lead: and if one is passed on ground not legitimate, our duty will be to resist it. these gentlemen wish to abuse the liberality of the Majority by harrassing the Executive with malicious enquiries, and sowing tares among their enemies. so far they ought not to be indulged. they wish also to create occasions for evacuation of their ill humor. they have no doubt had the evacuation. but after indulging them with that, to give them any sanction by a vote of the house yielding to their demands, is to give colour to all the calumnies they have before uttered against the Executive. be so good as to return me the inclosed paper when you shall have made your uses of it.
          